Citation Nr: 0948112	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for atrial fibrillation 
(claimed as premature heart contractions).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to June 1952, 
and from June 1956 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction over the case was subsequently 
transferred to the RO in New York, New York.

In September 2009, the Veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Duty to Assist - Private Records

In response to a July 2003 VA development letter, the Veteran 
submitted Authorization and Consent to Release Information to 
VA forms (VA Form 21-4142) for private health care providers 
who have reportedly treated him for his heart condition.  
Subsequently, treatment records were obtained from all 
identified private providers except Physicians Assistant 
(P.A.) D.B., who did not respond to either March 9, 2004, or 
May 17, 2004, VA letters of requests for treatment records.  
Simultaneously with the second request made on May 17, 2004, 
the RO advised the Veteran that a second and final attempt 
was being made to obtain records from P.A. D.B.  No response 
was received from him.  As provided by 38 C.F.R. § 3.159(e) 
(2009), if VA makes reasonable efforts to obtain relevant 
non-Federal records but is unable to obtain them, VA will 
provide the claimant with oral or written notice of that 
fact.  For non-Federal records requests, VA may provide the 
notice at the same time it makes its final attempt to obtain 
the relevant records.  In this case, such notice was 
provided, and therefore no further efforts need to be made by 
VA to obtain records from P.A. D.B..  However, the Veteran is 
advised that he is free to still attempt to obtain and submit 
these records at his discretion.  

Duty to Assist - Examination

The record reflects that in March 2004, the Veteran underwent 
a VA examination by a Physicians Assistant (P.A.) W.P. in 
connection with his claim.  The assessment made on 
examination was atrial fibrillation that is not at least as 
likely as not secondary to hypothyroidism (a condition that 
was subsequently service connected by way of the July 2004 
rating decision).  Concerning an in-service electrocardiogram 
(ECG) that showed bradycardia with a heart rate between 50 
and 60, the examiner indicated that this was consistent with 
hypothyroidism.  While atrial fibrillation is "a known cause 
of hyperthyroidism but not hyperthyroidism [sic],"the 
examiner stated that he saw no convincing evidence in the 
Veteran's military treatment records of the occurrence of 
atrial fibrillation.  

In this case, the Board finds that the medical opinion 
obtained from the VA examiner is insufficient for purpose of 
addressing the question of etiology.  The question presented 
here is whether the claimed disability is etiologically 
related to service irrespective of whether atrial 
fibrillation was noted or diagnosed in the service treatment 
records.  The absence of such in-service record is not fatal 
to the Veteran's claim for service connection as was 
apparently assumed by the VA examiner.  See 38 C.F.R. 
§ 3.303(d) ("Service connection may be granted [on a direct 
basis] for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.")  
Moreover, the service treatment records are replete with ECG 
results showing, among other things, "ST-T wave variations" 
and diagnoses of bradycardia.  After service, private 
treatment records show the Veteran is currently diagnosed 
with atrial fibrillation and fitted with a pacemaker.  

Given the in-service evidence of possible heart issues and 
the post-service diagnoses, a remand is required in order for 
an additional VA examination to be conducted by, and an 
opinion obtained from, a board-certified cardiologist for 
purposes of resolving the complicated medical picture that is 
presented in this case, including determining whether or not 
there is a heart condition that is separate and apart from 
the symptoms of the already service-connected hypothyroidism.  
See 38 C.F.R. § 4.2 (2009) (If an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.)  

Lastly, at the hearing, the Veteran's representative 
requested that a copy of the transcript be provided to The 
American Legion and the Veteran.  Accordingly, while the case 
is in remand status, the requested copies should be furnished 
to the Veteran and his representative.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran and his 
representative with a copy of the 
transcript of the September 2009 Board 
videoconference hearing.  

2.  Schedule the Veteran for an 
appropriate VA heart examination by a 
board-certified cardiologist to determine 
the nature of any current atrial 
fibrillation and to provide an opinion as 
to its possible relationship to service.  
The claims file must be provided to the 
examiner for review.  Any required tests, 
if any, should be completed.  

The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (i.e., at least a 50 
percent probability or greater) that any 
current atrial fibrillation or other 
diagnosed heart condition is related to 
an event, injury, or disease during 
service, including the in-service ECG 
results showing "ST-T wave variations" 
and the diagnoses of bradycardia.  In 
providing this opinion, the examiner also 
should specifically address whether or 
not the Veteran has a heart condition 
that is separate and apart from the 
symptoms of his already service-connected 
hypothyroidism.  A supporting rationale 
must be provided for all opinions 
expressed. 

3.  Following the completion of the 
above, the claim for service connection 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  A Veteran has the right to submit 
additional evidence and argument on a matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



